t c memo united_states tax_court richard and judith haeder petitioners v commissioner of internal revenue respondent docket no filed date richard haeder pro_se blaine c holiday for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties with respect to petitioners’ federal income taxes ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar -- - addition_to_tax accuracy-related_penalty sec sec sec year deficiency a b b dollar_figure dollar_figure -- dollar_figure big_number big_number -- big_number big_number -- -- -- -- big_number -- -- big_number after concessions the issues remaining for decision are whether petitioners are entitled to deductions for wage expenses of dollar_figure for and of dollar_figure for each of the years through whether petitioners’ income from wages should be reduced by dollar_figure for each of the years through whether petitioners are entitled to deductions for medical plan expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner judith haeder is entitled to deductions for contributions to an individual_retirement_account ira of dollar_figure for each of the years through whether petitioners are entitled to additional deductions for legal and professional expenses on petitioner richard haeder’s schedules c profit or loss from business sole the parties settled several issues raised in the notice_of_deficiency those issues are set forth in a stipulation of agreed adjustments filed with the court on date the parties’ concessions are not repeated here but are incorporated herein by this reference - - proprietorship of dollar_figure and dollar_figure for the years and respectively whether petitioners are entitled to additional deductions for travel_expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively whether petitioners are entitled to additional deductions for meal and entertainment_expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively whether petitioners are entitled to a bad_debt deduction of dollar_figure for whether petitioners are entitled to a deduction for a repair expense of dollar_figure for whether petitioners omitted dollar_figure from business income for whether petitioners omitted dollar_figure of income from prizes for whether petitioners’ dividend income should be reduced by dollar_figure for whether petitioners are liable for additions to tax for late filing under sec_6651 for and whether petitioners are liable for accuracy-related_penalties under sec_6662 and b for and because of negligence or disregard of rules or regulations and q4e- whether petitioners are liable for accuracy-related_penalties under sec_6662 and b for and because of substantial understatements of their income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed by the parties is incorporated in this opinion by this reference background petitioners resided in rapid city south dakota when they filed their petition hereinafter references to petitioner are to richard haeder and references to mrs haeder are to judith haeder for each of the years in issue petitioners claimed dependency_exemptions for two minor children after completing a clerkship in washington d c petitioner had started working for a large law firm located in portland oregon in during the years at issue petitioner was an attorney licensed to practice law in the states of oregon and scontrary to rule e which governs the form and content of briefs submitted to the tax_court petitioners provided in their opening brief a statement of facts that was not presented in numbered statements and that for the most part did not give references to the pages of the transcript exhibits or other sources relied upon to support the statements contained therein furthermore in their reply brief petitioners did not set forth objections to respondent’s proposed findings_of_fact consequently in our findings_of_fact we have relied heavily upon respondent’s proposed findings by failing to follow the court’s rules petitioners have assumed the risk that we have not considered the record ina light of their own illumination monico v commissioner tcmemo_1998_10 - south dakota his practice in oregon primarily involved labor and personal injury law in petitioners moved to rapid city south dakota there petitioner began practicing law as a sole_proprietor to establish his practice in the rapid city area petitioner spent many hours in the years following the relocation performing pro bono legal work for the elderly and for pennington county legal aid giving talks and seminars and meeting people in the community he volunteered in the community to enhance his reputation when necessary petitioner traveled to oregon to perform legal services petitioners filed a joint federal individual_income_tax_return for each of the years at issue on the following dates year date filed petitioner included a schedule c relating to his law practice with each of the returns on those schedules c petitioner reported the following gross_receipts total expenses and net_profit_or_loss gross total net profit year receipts bxpenses or loss dollar_figure dollar_figure dollar_figure --- big_number big_number big_number big_number --- big_number big_number --- big_number big_number most of the income reported on petitioners’ returns for through was investment_income respondent audited petitioners’ returns for the years in issue and made adjustments to income and deductions we address the issues remaining for decision below wages and ira deductions in rapid city south dakota petitioner maintained his law office in his residence he had no office help outside of whatever assistance mrs haeder gave him mrs haeder usually answered the telephone greeted visitors and cleaned the house including petitioner’s office at his residence petitioner initially had only one telephone line for both business and personal_use eventually he had a second line installed to accommodate a fax machine on a date that does not appear in the record petitioner decided to start paying mrs haeder a salary petitioner did not determine mrs haeder’s salary on the basis of hours worked or services performed instead he based her salary on the maximum amount a qualified_individual could deduct for qualifying - contributions to an ira mrs header did not have a written employment contract with petitioner she had no set work schedule and she did not maintain any time or performance records for work allegedly performed for petitioner on petitioner’s schedule c petitioner claimed a wage expense of dollar_figure on each of the schedules c for through petitioner claimed a wage expense of dollar_figure on petitioners’ tax returns for the years at issue mrs haeder reported dollar_figure as income from wages for each of the years in issue and also claimed a dollar_figure ira deduction for each of those years petitioner did not pay the purported salary directly to mrs haeder for and on december of each year petitioner had his brokerage firm transfer dollar_figure from petitioner’s account into an ira maintained in mrs haeder’s name for petitioner wrote a check dated date in the amount of dollar_figure and drawn on petitioners’ joint account petitioner wrote that check payable to himself mrs haeder endorsed it and mrs haeder deposited it into her ira on date petitioner did not issue a form_w-2 wage and tax statement to mrs haeder for each of the years through with the although petitioner claimed a deduction for wage expenses of dollar_figure for the record contains no proof of any payment to or for the benefit of mrs haeder in that year --- - returns they filed for and petitioners included a wages schedule which reported that petitioner had paid wages of dollar_figure to mrs haeder for those years the wages schedule reported no information relating to fica or medicare_tax withholding the wages schedule reported that petitioner had deducted fica_taxes of dollar_figure and medicare taxes of dollar_figure for petitioner issued a form_w-2 to mrs haeder showing dollar_figure in wages dollar_figure in fica and dollar_figure in medicare taxes in the notice_of_deficiency respondent determined that petitioners were not entitled to deduct the amounts claimed on the schedules c for wages paid to mrs haeder for the years in issue respondent also reduced petitioners’ income by the amounts mrs haeder had reported as income from wages in addition respondent determined that petitioners were not entitled to claim the ira deductions for the years in issue medical plan expense deductions effective date on the advice of his accountant john h fuller mr fuller petitioner adopted an agreement entitled employee medical--dental expense reimbursement plan for richard haeder attorney at law plan the agreement stated that it covered all employees of richard haeder attorney at law and the spouse and dependents of any covered_employee pursuant to the agreement reimbursement for medical dental care bxpenses brffective and until termination of the plan richard harder attorney at law shall reimburse each covered_employee medical and dental expenses as defined in sec_3 herein provided however that the total reimbursement to any covered_employee during any one calendar_year shall not exceed the sum of dollar_figure reimbursement to each covered_employee shall be made at least annually or more frequently at the discretion of richard hafder attorney at law upon submission of proof of payment by the employee richard haeder attorney at law may at his discretion pay any or all of the expenses defined herein directly in lieu of making reimbursement therefor medical and dental care expenses defined a medical and dental care expenses covered under the plan include those expenses of the covered employees their spouses and dependents which are in excess of any coverage provided for under any insurance policies owned by richard haeder attorney at law the employee or under any other health or dental plan which may be carried either by richard haeder attorney at law on behalf of its employees or personally by the employee bob the general classes of covered expenses under the plan will be nursing hospital bills doctor and dentist bills psychiatric care drugs and prescriptions medical related transportation and health and accident insurance included in the foregoing but not by way of limitation will be all medical and dental expenses including hospital expenses both room and board and special hospital services surgical expenses diagnostic x-rays prenatal and maternity expenses infant care in hospital services of physicians surgeons and specialists in or out of hospital services of registered nurses in or out of hospital -- - rental of iron lung or other equipment for therapeutic use in or out of hospital artificial limbs or other prosthetic appliances diagnostic laboratory procedures drugs and medicine requiring prescriptions oxygen anesthesia blood and plasma x-ray and radium treatments local professional ambulance services psychiatric treatment dental care surgery and appliances eye glasses hearing aids and examination thereof and premiums on accident_and_health_insurance including hospitalization surgical and medical insurance petitioner claimed that mrs haeder was eligible to participate in that plan in her capacity as his employee and that he and their minor children were eligible to participate in the plan as mrs haeder’s spouse and dependents during the years at issue petitioners and their children were covered by an individual_health_insurance policy issued in petitioner’s name the record contains no evidence that during those years mrs haeder also had coverage under either a health insurance_policy issued in her name or a group health insurance_policy on the schedules c for and petitioner claimed medical plan expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively including medical insurance premiums and medical and dental expenditures_for petitioner mrs haeder and their two minor children on audit respondent determined that petitioners substantiated medical plan expenses as follows ttem insurance premiums dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure out--of-pocket cost sec_146 big_number big_number big_number total big_number big_number big_number big_number big_number in the notice_of_deficiency respondent determined that although petitioners had substantiated medical plan expense payments as summarized above petitioners were not entitled to deduct any of the amounts petitioner claimed on the schedules c for medical plan expenses respondent determined however that petitioners were entitled to deduct substantiated medical_expenses on their schedules a itemized_deductions subject_to the statutory limitations at trial petitioner submitted medical and dental statements that showed payments for dental expenses totaling dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively it is not clear from the record whether those payments were included in the amounts previously submitted to the irs auditor during the audit of the returns for those years legal _ and professional expenses on the schedules c for and petitioner claimed legal and professional expenses of dollar_figure dollar_figure and dollar_figure respectively petitioner claimed no deductions for legal and professional expenses on the schedules c for and respondent made no adjustment relating to the legal and professional expenses claimed for -- on audit petitioners substantiated dollar_figure and dollar_figure of legal and professional expenses for and respectively in the notice_of_deficiency respondent allowed petitioners to deduct dollar_figure and dollar_figure of the substantiated expenses for and respectively on the schedules c respondent also allowed petitioners to deduct dollar_figure and dollar_figure of the substantiated expenses for and respectively on their schedules a subject_to the statutory limitations as tax preparation fees respondent disallowed dollar_figure of the amount claimed for as unsubstantiated expenses travel_expenses on the schedules c for and petitioner claimed travel_expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on audit respondent determined that petitioners had substantiated travel_expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent determined further that some of the substantiated travel_expenses did not relate to petitioner’s law practice from january through date petitioner took a trip to minnesota the airfare for that trip was dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice but instead was related to his investments from october through petitioner and his family took a trip to salt lake city utah the total airfare for that trip was dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice respondent further determined that dollar_figure of the expenses had been incurred for medical purposes and the remaining expenses were personal from april through petitioner took a trip to denver colorado petitioner’s expenses for hotel parking and mileage totaled dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice but instead was related to his investments from april through date mrs haeder took a trip to salt lake city utah airfare for that trip was dollar_figure on audit respondent determined that the trip was personal from may through petitioner and his father took a trip to minnesota expenses for that trip for hotel airfare rental car and gasoline totaled dollar_figure on audit respondent determined that dollar_figure of those expenses was related to petitioner’s law practice respondent further determined that dollar_figure of the expenses had been incurred for investment purposes and the remaining expenses were personal from may through date petitioner and his family took a trip to newton massachusetts and boston massachusetts expenses for hotels airfare rental cars and telephone totaled dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice respondent further determined that dollar_figure of the expenses had been incurred for investment purposes and the remaining expenses were personal on date petitioner took a trip to boston massachusetts airfare for that trip was dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice but instead was related to his investments from march through petitioner and his family took a trip to boston massachusetts expenses for hotel airfare rental car and gasoline totaled dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice respondent further determined that dollar_figure of the expenses had been incurred for investment purposes and the balance of the expenses was personal on date petitioner took a trip to huron south dakota expenses for the trip totaled dollar_figure on audit respondent determined that the trip was not related to petitioner’s law practice but instead was related to his investments from march through petitioner took a trip to portland oregon airfare for that trip was dollar_figure on audit respondent determined that dollar_figure of the expenses was related to -- - petitioner’s law practice and dollar_figure of the expenses was related to his investments from march through date one of petitioners’ daughters took a trip to portland oregon airfare for that trip was dollar_figure on audit respondent determined that the trip was undertaken for medical purposes from april through date mrs haeder took a trip to salt lake city utah airfare for that trip was dollar_figure on audit respondent determined that the trip was personal from july through petitioner took a trip to minnesota expenses for hotel airfare and rental car totaled dollar_figure on audit respondent determined that dollar_figure of those expenses was related to petitioner’s law practice and dollar_figure of those expenses had been incurred for investment purposes from july through petitioner took a trip to seattle washington and salt lake city utah airfare for that trip was dollar_figure on audit respondent determined that dollar_figure of those expenses related to petitioner’s law practice and the balance of those expenses was personal from november through petitioner took a trip to boston massachusetts expenses for hotel airfare and car rental totaled dollar_figure on audit respondent determined that those expenses were not related to petitioner’s law practice but instead were incurred for investment purposes - in the notice_of_deficiency respondent allowed petitioners to deduct dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of the substantiated expenses on the schedules c for and respectively respondent also allowed petitioners to deduct dollar_figure and dollar_figure of the substantiated expenses for and respectively as medical_expenses on their schedules a subject_to the statutory limitations in addition respondent allowed petitioners to deduct dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of the substantiated expenses for and respectively as investment_expenses on their schedules a subject_to the statutory limitations meal _ and entertainment_expenses on the schedules c for and petitioner claimed meal and entertainment_expenses before statutory limitations of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on audit respondent determined that petitioners had not submitted adequate substantiation for the meal and entertainment_expenses claimed nonetheless respondent allowed petitioner per_diem_amounts for travel related to his law practice for those nights that petitioner verified he was away from home thus for respondent allowed petitioner days at dollar_figure per day for a total of dollar_figure for respondent allowed petitioner days at dollar_figure per day for a total of dollar_figure for respondent allowed petitioner days at dollar_figure per day for - a total of dollar_figure for respondent allowed petitioner days at dollar_figure per day for a total of dollar_figure for respondent allowed petitioner days at dollar_figure per day for a total of dollar_figure respondent disallowed dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of the meal and entertainment_expenses claimed on the schedules c for and respectively bad_debt deduction during date ted kadrlik mr kadrlik asked petitioner to represent him on check fraud charges mr kadrlik gambled causing financial hardship for his family petitioner declined to represent mr kadrlik but petitioner agreed to advance mr and mrs kadrlik the kadrliks some money on date petitioner gave the kadrliks a check for dollar_figure the check memo line contained the notation loan the kadrliks did not give petitioner a promissory note relating to the dollar_figure payment the kadrliks did not repay the money petitioner asked the kadrliks for the money a few times but he made no other attempt to collect on the debt he believed that it would not be appropriate to sue the kadrliks for collection because of their ‘the parties stipulated that respondent allowed petitioner dollar_figure for calculated on the basis of dollar_figure per day for days our calculation however shows that the meal allowance would be dollar_figure dollar_figure per day multiplied by days the parties do not explain the discrepancy nor does the record clarify the difference in calculations in the absence of an explanation however we defer to and accept the parties’ stipulation see rule e - - financial difficulties and because petitioner thought suing the kadrliks might hurt his own reputation in the community on petitioner’s schedule c petitioner claimed a deduction for a bad_debt of dollar_figure in the notice_of_deficiency respondent determined that petitioners were not entitled to deduct the bad_debt claimed on the schedule c because petitioners had not established that a bad_debt had arisen froma true debtor-creditor relationship based upon a valid and legally enforceable obligation or if it were a valid debt that the debt had become worthless during the year and all reasonable steps had been taken to collect it repairs expense during petitioner purchased an oriental rug that he intended to use in his office on a rotating basis with another rug he owned he sent the oriental rug to portland oregon for appraisal and repairs totaling dollar_figure petitioner estimated that the appraisal did not cost more than dollar_figure petitioner chose both of the rugs he intended to use in his office because he expected them to appreciate in value on petitioner’s schedule c petitioner claimed a repair expense of dollar_figure in the notice_of_deficiency respondent determined that petitioners were not entitled to deduct the repair expense because petitioner had not established that the repair expense was for an ordinary and necessary business_expense or was expended for the purpose designated and that petitioner had not substantiated the amount additional business income in the notice_of_deficiency respondent determined that during petitioner received business income of dollar_figure froma litigation matter which petitioners failed to include on their return for that year respondent increased petitioner’s income accordingly income from prizes during date petitioner won a laptop computer from jms inc d b a computerland computerland petitioner however did not want the computer and refused to accept it instead of the computer computerland gave petitioner a store credit petitioners did not include any income attributable to the computerland prize on their federal_income_tax return for in the notice_of_deficiency respondent determined that during petitioners received income attributable to the computerland prize of dollar_figure respondent increased petitioners’ income for that year accordingly dividend income respondent determined that for petitioners overstated income from dividends by dollar_figure respondent reduced petitioners’ income for that year accordingly - - additions to tax and penalties respondent determined that petitioners were liable for additions to tax under sec_6651 for and because they failed to file timely returns or to show they had reasonable_cause for that failure respondent also determined that for and petitioners were liable for an accuracy- related penalty under sec_6662 and b because the underpayment_of_tax for those years was due to negligence or the intentional disregard of rules or regulations additionally respondent determined that for and petitioners were liable for an accuracy-related_penalty under sec_6662 a and b because the underpayment_of_tax for those years was due to a substantial_understatement of their income_tax opinion sec_61 provides that gross_income means all income from whatever source derived that section has been interpreted broadly to encompass all gains except those specifically exempted by congress see 348_us_426 sec_162 permits a taxpayer to deduct expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business deductions are strictly a matter of legislative grace however and the taxpayer bears the burden of proving that he or she is entitled to the claimed deductions --- - see rule a ’ 503_us_79 292_us_435 290_us_111 823_f2d_1263 8th cir affg in part and dismissing in part tcmemo_1986_275 sec_162 requires a taxpayer to prove that the expenses deducted were paid_or_incurred during the taxable_year were incurred to carry on the taxpayer’s trade_or_business and were ordinary and necessary expenditures of the business see sec_162 403_us_345 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses on the other hand generally are not deductible see sec_262 a taxpayer is required to keep adequate_records sufficient to enable the commissioner to determine the taxpayer’s correct ‘contrary to petitioners’ assumption the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 -- - tax_liability see sec_6001 43_tc_824 in the absence of persuasive corroborating evidence we are not required to accept the self-serving testimony of interested parties see 466_us_485 975_f2d_534 8th cir affg in part revg in part and remanding tcmemo_1991_140 87_tc_74 with those well-established propositions in mind we must determine whether petitioners have satisfied their burden of proving that they did not receive the disputed income items and that they are entitled to the disputed deductions wages ira deductions and medical plan expenses petitioner claimed wage expenses and medical plan expenses on his schedules c for the years in issue relating to payments made to or on behalf of mrs haeder allegedly in her capacity as his employee mrs haeder reported the salary petitioner paid to her as income from wages on petitioners’ joint tax returns for those years and claimed deductions for contributions to an ira for the years in issue respondent disallowed the deductions for wage expenses ira contributions and medical plan expenses respondent correspondingly reduced petitioners’ income from wages - - sec_162 provides that a taxpayer may deduct as an ordinary_and_necessary_expense a reasonable allowance for salaries or other compensation_for_personal_services actually rendered thus compensation is deductible only if it is reasonable in amount and is paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs whether an individual is an employee is essentially a guestion of fact see 478_f2d_575 8th cir 63_tc_621 courts generally apply a common_law agency test to determine whether an employer-employee relationship exists see eg 503_us_318 490_us_730 92_tc_351 affd 907_f2d_1173 d c cir moreover where a family relationship is involved the facts require close scrutiny to determine whether a bona_fide employer-employee relationship existed and whether the payments received were made ‘whether amounts paid as wages are reasonable_compensation for services rendered is a question of fact to be decided on the basis of the facts and circumstances of each case see 500_f2d_148 8th cir affg tcmemo_1973_130 77_tc_934 73_tc_1142 see also martens v commissioner tcmemo_1990_42 affd without published opinion 934_f2d_319 4th cir - on account of the employer-employee relationship or the family relationship cf 48_tc_439 shelley v commissioner tcmemo_1994_432 martens v commissioner tcmemo_1990_42 affd without published opinion 934_f2d_319 4th cir jenkins v commissioner tcmemo_1988_292 affd without published opinion 880_f2d_414 6th cir furmanski v commissioner tcmemo_1974_47 in this case petitioner must prove that mrs haeder was his bona_fide employee during the years in issue and if so that any expenses claimed with respect to her alleged employment were reasonable in amount and paid for services she actually rendered as an employee sec_1_162-10 income_tax regs includes expenditures_for a sickness accident hospitalization medical expense or similar benefit plan among examples of deductible business_expenses if they are ordinary and necessary expenses of the trade_or_business see also smith v commissioner tcmemo_1970_243 in addition sec_105 generally allows an employee to exclude from gross_income amounts received from an employer for expenses of medical_care as defined in sec_213 of the employee the employee’s spouse or his or her dependents petitioner must prove that the medical plan expenses claimed on the schedules c for the years in issue were ordinary and necessary expenses paid pursuant to a medical expense plan - - in order to satisfy that burden petitioners must establish that mrs haeder was petitioner’s bona_fide employee for the years in issue that the reimbursement of medical_expenses was an ordinary and necessary business_expense and that petitioners paid the expenses during the applicable_year sec_219 allows a deduction from gross_income for gualifying contributions to an ira subject_to certain limitations and restrictions the maximum allowable deduction is limited to the lesser_of dollar_figure or the amount of compensation includable in the individual’s gross_income for the taxable_year see sec_219 in order to establish that mrs haeder was entitled to the ira deduction for each year in issue petitioners must prove that mrs haeder had compensation includable in income for the respective years the deductions for wage expenses ira contributions and medical plan expenses require proof in the first instance that mrs haeder was petitioner’s employee during the years in issue petitioners maintain that mrs haeder was petitioner’s employee and performed many valuable services for petitioner relating to his law practice including secretarial clerical bookkeeping and cleaning services petitioner contends that mrs haeder’s duties were substantial necessary and continuing throughout the years petitioners concede that petitioner had few clients during the early years after their move to south dakota they - - contend however that petitioner spent much of his time out in the community meeting people and volunteering his services they assert that during petitioners’ early years in south dakota mrs haeder was indispensable to petitioner’s law practice because she stayed at home to answer the telephone greet visitors type and file legal documents and keep petitioner’s records respondent contends that mrs haeder was not petitioner’s employee during the years in issue respondent asserts that the activities performed by mrs haeder were duties normally performed by family members living in the same home and they do not constitute the duties of an employee our review of the record in this case confirms that petitioners have not shown that mrs haeder provided services as petitioner’s employee during the years in issue mrs haeder did not testify as to the extent or nature of any services she purportedly rendered in connection with petitioner’s law practice petitioner’s testimony relating to mrs haeder’s purported services was vague generalized and conclusory the record contains no specific or convincing evidence regarding clerical or secretarial services mrs haeder actually performed in connection with petitioner’s law practice in their briefs petitioners contend that during the audit petitioner showed the irs auditor numerous documents that mrs -- p7 - haeder had worked on for petitioner ’ petitioners however presented none of those documents at trial in fact petitioner did not offer into evidence any documentation of the work mrs haeder purportedly performed or of the time she purportedly spent performing services for his law practice during the years in issue the record is devoid of credible_evidence establishing that mrs haeder performed any services other than those reasonably expected of a family_member we are not required to accept petitioner’s self-serving uncorroborated testimony that mrs haeder performed substantial and continuing clerical and secretarial services for him during the years in issue see bose corp v consumers union of u s inc u s pincite day v commissioner f 2d pincite 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 other evidence in the record supports respondent’s position that mrs haeder did not serve as petitioner’s employee during the years in issue for example except for petitioner did not issue mrs haeder a form_w-2 wage and tax statement furthermore petitioner did not pay mrs haeder wages on a this court does not consider statements in briefs as proof see rule b 99_tc_202 n 90_tc_1248 48_tc_704 affd 413_f2d_1047 9th cir - - regular or normal basis such as weekly biweekly or monthly nor did he pay those wages directly to her for and petitioner transferred funds directly into mrs haeder’s ira account at yearend for petitioner wrote the check payable to himself mrs haeder endorsed it and mrs haeder deposited it into her ira account petitioner determined mrs haeder’s purported salary on the basis of the maximum ira deduction the record in this case suggests that for the years in issue petitioner claimed the purported employer-employee relationship between himself and mrs haeder in an attempt to enable petitioners to deduct personal medical and dental expenses as business_expenses and contributions to the ira account in mrs haeder’s name in their briefs petitioners contend that one of respondent’s agents audited petitioners’ return and permitted them to deduct similar salary and medical plan expenses claimed on the schedule c for that year the record contains no evidence of a prior year’s audit see supra note even if such proof had been offered it would have been irrelevant inasmuch as each tax_year stands on itss own and must be considered separately see 394_us_678 it is well established that the commissioner is not bound in any given year to allow a deduction permitted in a previous year see lerch v commissioner - - f 2d n 7th cir affg tcmemo_1987_295 713_f2d_347 8th cir affg tcmemo_1982_451 92_tc_206 58_tc_397 affd 481_f2d_812 10th cir on the basis of the foregoing we hold that petitioners have not shown that mrs haeder was an employee of petitioner for the years in issue consequently we need not address the question of whether payments made on her behalf during the years were reasonable in amount because petitioners have not established that mrs haeder was petitioner’s employee during the years in issue they have failed to prove that the payments made to her or on her behalf are allowable wage expenses on the schedules c for the years in issue or that payments made pursuant to the purported employee medical expense plan are deductible on the schedules c for those years additionally they have not established that mrs haeder is entitled to deduct contributions to her ira account for those years ’ accordingly we sustain respondent’s determinations as to those issues ‘respondent has determined that petitioners’ income for the years in issue should be reduced by the wages allegedly paid to mrs haeder we agree that respondent’s determination is appropriate legal and professional expenses petitioner claimed deductions on his and schedules c for legal and professional expenses to the extent substantiated respondent allowed petitioners to deduct some of the expenses on the schedules c and except for dollar_figure for the remainder on petitioners’ schedules a as tax preparation fees petitioners contend that the legal and professional expenses in dispute for and encompass accountant’s fees for the preparation of their tax returns and legal fees paid to other lawyers petitioners assert that those legal and accountant’s fees related to petitioner’s law practice respondent contends that petitioners have not established that they are entitled to deductions for legal and professional expenses relating to petitioner’s law practice in amounts greater than those already allowed by respondent we agree petitioners offered no proof at trial showing that the items in dispute related to petitioner’s law practice as required by sec_162 see supra note thus petitioners have not established that they are entitled to deductions for legal and professional expenses on the schedules c in amounts greater than those already allowed by respondent petitioners also have not shown that they are entitled to amounts for legal and professional expenses on the schedules a in amounts greater than --- - those allowed by respondent accordingly we sustain respondent’s determination on this issue travel meal and entertainment expense deductions petitioner claimed deductions on his schedules c for the years in issue for travel meal and entertainment_expenses to the extent substantiated respondent allowed deductions for a portion of the travel and meal expenses on the schedules c anda portion of those expenses on petitioners’ schedules a as medical_expenses or investment-related expenses respondent did not allow petitioner to deduct the balance of the claimed travel meal and entertainment_expenses because those expenditures were unsubstantiated or personal when a taxpayer establishes that he paid_or_incurred a deductible business_expense but does not establish the amount of the deduction the court may estimate the amount allowable in some circumstances see 39_f2d_540 2d cir affg 11_bta_743 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable the court bears heavily upon the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite - - sec_274 imposes additional stringent substantiation requirements for certain kinds of business_expenses such as travel meal and entertainment_expenses the substantiation requirements of sec_274 supersede the rule_of cohan v commissioner supra see 50_tc_823 affd per curiam 412_f2d_201 2d cir kim v commissioner tcmemo_1999_261 affd without published opinion 215_f3d_1319 4th cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 a taxpayer must substantiate the amount time place and business_purpose of the expenditures with adequate_records or sufficient evidence corroborating his or her own statement see sec_1_274-5t and c temporary income_tax regs fed reg date if a taxpayer is unable to fulfill the requirements of sec_274 then he or she is not entitled to the deduction petitioners do not address the travel meal and entertainment expense issues in their briefs the parties however stipulated facts relating to the travel_expenses in addition the travel meal and entertainment expense issues are specifically identified in the stipulation of agreed adjustments as disputed adjustments under those circumstances we decline to treat petitioners’ failure to address the issue as a - - concession or abandonment of the issue see rule e lencke v commissioner tcmemo_1997_284 our review of the record convinces us that petitioners have failed to satisfy the stringent substantiation reguirements of sec_274 as to any travel meal and entertainment_expenses not allowed by respondent accordingly we hold that petitioners are not entitled to additional deductions for travel meal and entertainment_expenses beyond the amounts allowed by respondent or as stipulated by the parties bad_debt deduction petitioner claimed a deduction on his schedule c for for a bad_debt petitioners contend that petitioner is entitled to deduct the payment as an expense of his law practice respondent contends that petitioner gave dollar_figure to family friends and that the payment did not create a bona_fide debtor- creditor relationship respondent also contends that petitioners have not shown that if the payment was a valid debt it became worthless during sec_166 authorizes a deduction for a business_bad_debt that becomes worthless during the year ' to be entitled to ‘ sec_166 distinguishes between business and nonbusiness bad_debts nonbusiness bad_debts of taxpayers other than corporations are short-term_capital_losses see sec_166 b a nonbusiness_debt is a debt other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from continued - - the deduction an individual taxpayer must prove that bona_fide debt was created obligating the debtor to pay the taxpayer a fixed or determinable sum of money that the bad_debt was created or acquired in proximate relation to the taxpayer’s trade_or_business and that the debt became worthless in the year claimed see 405_us_93 95_tc_257 petitioner admitted that the payment to the kadrliks actually was in the nature of a personal loan petitioners however submitted no proof that the debt became worthless during or a later year consequently we hold that petitioners have failed to prove that they are entitled to deduct the payment to the kadrliks as a business_bad_debt or as a short-term_capital_loss for accordingly we sustain respondent’s determination on this issue repairs expense respondent disallowed petitioner’s deduction for repairs to an oriental rug petitioner purchased in for periodic use in his office because petitioner did not establish that the expenditure was an ordinary and necessary business_expense continued the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 see also sec_1_166-5 income_tax regs -- - expenditures paid_or_incurred for regular maintenance to keep property used in a trade_or_business in an ordinarily efficient operating condition are currently deductible see 39_tc_333 sec_1_162-4 sec_1_263_a_-1 income_tax regs see also ingram indus inc v commissioner tcmemo_2000_323 conversely expenditures that constitute replacements alterations improvements or additions that prolong the life of the property increase its value or make it adaptable toa different use generally constitute capital expenditures that are not currently deductible see sec_263 sec_1_263_a_-1 a and b income_tax regs see also illinois merchants trust co v commissioner 4_bta_103 in order to establish they are entitled to deduct the repairs expense petitioners must show that the purpose of the expenditure was merely to keep the rug in an ordinarily efficient operating condition and that those repairs did not make the rug more valuable or more useful or appreciably prolong its life see plainfield-union water co v commissioner supra illinois merchants trust co v commissioner supra ingram indus inc v commissioner supra petitioners contend that the repairs were necessary to maintain the usefulness of the rug and that they did not substantially prolong the rug’s useful_life respondent contends that petitioners used the rug in their personal_residence and - - that they failed to establish any connection between the use of the rug and petitioner’s law practice in addition respondent contends that petitioners have not shown that the expense was an ordinary and necessary business_expense ’ petitioners purchased the rug during and had it appraised and repaired that same year the fact that petitioners had the rug appraised and repaired in the year of purchase suggests that those repairs were part of their capital_investment in the rug cf 266_f2d_374 3d cir affg tcmemo_1958_111 33_tc_75 24_tc_563 affd 242_f2d_616 5th cir l a wel46_bta_302 affd per curiam 134_f2d_623 6th cir 7_bta_693 petitioners offered no evidence regarding the condition of the rug before and after it was repaired nor did they prove what effect the repairs had on the value of the rug petitioners have not carried their burden of proving that the expenditure was an ordinary_and_necessary_expense of carrying on petitioner’s law practice accordingly we sustain respondent’s determination ‘2respondent also argues that to the extent the expense is allowable the expenditure is a capital_expenditure that should be added to the basis of the rug additional business income respondent determined that petitioner received dollar_figure in business income that was not included in income on petitioners’ federal_income_tax return ’ in a stipulation of agreed adjustments filed with this court after the trial the parties identified the omission of that income as a disputed adjustment but petitioners did not address this issue in their briefs accordingly we treat the additional business income issue as conceded by petitioners and we sustain respondent’s determination as to this income item see rule e and 92_tc_661 89_tc_46 income from prizes respondent determined that for petitioners failed to include in income dollar_figure attributable to a prize that petitioner won during that year petitioners do not dispute that petitioner won a laptop computer during or that the store at trial petitioner stated that the issue was not in dispute but commented further that he did not know whether the income was received at that time we declined to conclude that petitioners had conceded the issue and we permitted them the opportunity to offer evidence on the matter petitioners presented no evidence relating to this issue at trial the record is silent as to whether the value of the computerland prize determined by respondent in the notice_of_deficiency was based on a form_1099 or some other information and whether the amount determined by respondent reflected the retail value of the computer the amount of store credit issued to petitioner by computerland or something else -- - issued to him a store credit in lieu of the computer nonetheless petitioners contend that their income should not be increased by the value of the prize because the computer had no economic value or benefit to petitioner and because they never used all of the store credit generally gross_income includes prizes_and_awards received by a taxpayer during the year see sec_74 47_tc_428 38_tc_841 sec_1_74-1 income_tax regs when the prize awarded is not money but goods or services the fair_market_value of those goods or services is the amount to be included in income see mccoy v commissioner supra wade v commissioner tcmemo_1988_118 sec_1_74-1 income_tax regs we have noted in valuing taxable prizes_and_awards for federal_income_tax purposes courts do not always adopt the same methodology in some situations the retail value of prizes_and_awards is used in other situations a wholesale or other discounted value is used objective factors are emphasized but subjective factors also are given weight in determining the value of prizes_and_awards to particular taxpayers wade v commissioner supra citations omitted petitioners deny that the fair_market_value of the prize petitioner actually received was dollar_figure in their briefs petitioners maintain that petitioner and computerland never agreed on the retail value of the prize and that petitioner received a carefully hedged ‘retail’ value for the prize but -- -- not the prize itself petitioners contend that petitioner never redeemed the entire prize and therefore he never received the value of the prize petitioner testified that the amount petitioners should have to include in income from the prize should be no more than percent of the retail price of the computer the record contains no credible_evidence showing the fair_market_value of the laptop computer or the amount of the store credit petitioner received from computerland during in particular no credible_evidence was offered to show that the amount determined by respondent as income from prizes exceeded the amount of the store credit that petitioner admits he negotiated and received from computerland in in lieu of receiving the laptop computer petitioners have the burden of proving that the value of the prize was less than the amount determined by respondent ' see rule a commissioner v although neither party raised the issue sec_6201 as amended by the taxpayer bill of right sec_2 publaw_104_168 sec a 110_stat_1452 became effective on date and applies to judicial proceedings filed on or after that date sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to income reported on an information_return and fully cooperates with the commissioner by providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested the commissioner shall have the burden of providing reasonable and probative information regarding the disputed deficiency in addition to the information_return in this case even if petitioners had shown that the income attributable to the computerland prize was reported on a form_1099 and had asserted continued -- - glenshaw glass co 348_us_426 petitioners have failed to do so accordingly we sustain respondent’s determination dividend income respondent determined that for petitioners overstated their dividend income by dollar_figure at trial petitioner appeared to concede this issue in the stipulation of agreed adjustments filed with the court after trial however the parties included this item in the list of adjustments still at issue petitioners nevertheless failed to address this issue in their briefs accordingly we treat the dividend income issue as conceded by petitioners and we sustain respondent’s determination on this issue see rule e and petzoldt v commissioner t c pincite money v commissioner t c pincite additions to tax for failure to timely file tax returns respondent determined that for and petitioners were liable for additions to tax under sec_6651 because they failed to file timely returns or to show that they had continued that the burden of production regarding the computerland prize should shift to respondent under sec_6201 petitioner offered no evidence that he fully cooperated with respondent and the record in this case supports a conclusion that petitioner did not fully cooperate with the commissioner as required by sec_6201 d see ketler v commissioner tcmemo_1999_68 andrews v commissioner tcmemo_1998_316 hardy v commissioner tcmemo_1997_97 affd 181_f3d_1002 9th cir - al --- reasonable_cause for that failure petitioners do not deny that the returns were not timely filed sec_6651 imposes an addition_to_tax for failure_to_file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see 92_tc_899 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite petitioners did not address this issue at trial or in their briefs accordingly we treat this issue as conceded by petitioners and we sustain respondent’s determination on the additions to tax for failure to timely file a return see rule e and petzoldt v commissioner supra pincite money v commissioner supra pincite accuracy-related_penalties for negligence respondent determined that for and petitioners were liable for accuracy-related_penalties for negligence petitioners assert that their actions were not negligent - sec_6662 and b imposes an accuracy-related_penalty in the amount of percent of any portion of an underpayment attributable to negligence or disregard of rules or regulations the term negligence is defined in sec_6662 c as any failure to make a reasonable attempt to comply with the provisions of this title negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 see also 925_f2d_348 9th cir affg 92_tc_1 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that a taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all pertinent facts and circumstances see compag -- - computer corp v 113_tc_214 sec_1_6664-4 b income_tax regs petitioners contend that they are not liable for the accuracy-related_penalties for negligence because they relied on their accountant for the preparation of their returns thus in effect petitioners argue that they had reasonable_cause and acted in good_faith by treating the items as they did on their returns for and petitioners bear the burden of proving facts showing good_faith and reasonable_cause see rule a although a taxpayer may avoid liability for the addition_to_tax for negligence if he or she shows a reasonable reliance in good_faith on a competent and experienced return preparer reliance on professional advice standing alone is not an absolute defense to negligence see united_states v boyle supra pincite freytag v commissioner supra pincite see also sec_1_6664-4 income_tax regs rather it is a factor to be considered see freytag v commissioner supra pincite to show good_faith reliance on the advice of a competent adviser the taxpayer must establish that he or she provided the return preparer with complete and accurate information and that an incorrect return was a result of the preparer's mistakes see 68_f3d_868 5th cir -- -- affg tcmemo_1993_634 94_tc_473 70_tc_158 petitioner did not testify that he supplied mr fuller who prepared the returns for and with complete and accurate information or that the incorrect reporting of the disputed items was a result of the preparer's mistakes additionally mr fuller did not testify that the incorrect reporting of the items adjusted by respondent was a result of his mistakes moreover with respect to the deductions claimed for wage expense medical plan expenses and ira contributions the record fails to show that either petitioner or mr fuller engaged in any factual or legal analysis to determine whether mrs haeder qualified as petitioner’s employee petitioners therefore have failed to establish that the underpayment for the years in issue resulted from their good_faith reliance on the advice of their tax preparer accordingly petitioners have failed to carry their burden and we sustain respondent’s determination as to the accuracy-related_penalties accuracy-related_penalties for substantial understatements of tax respondent determined that for and petitioners were liable for accuracy-related_penalties under ‘although mr fuller testified at trial that he incorrectly reported commissions refunded in in connection with petitioner’s investment in floating point stock and overstated dividend income in these items either are not at issue in this case or do not affect adversely to petitioners the calculation of the deficiencies - - sec_6662 because the underpayment_of_tax for those years was due to a substantial_understatement of their income_tax petitioners contend that they are not liable for the accuracy- related penalties for substantial_understatement_of_income_tax sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment attributable to any substantial_understatement of tax a substantial_understatement occurs when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure dollar_figure for corporations see sec_6662 d the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or ina statement attached to the return sec_6662 d b ’ additionally no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion see sec_6664 petitioners do not contend that they have substantial_authority for the tax treatment of the items that we have for and later years adequate_disclosure must be coupled with a reasonable basis for the tax treatment see sec_6662 d b -- - addressed in this opinion or that they adequately disclosed all relevant facts as to the tax treatment of those items on their returns rather they contend only that they relied on their accountant for the preparation of their returns thus in effect petitioners argue that they had reasonable_cause and acted in good_faith in treating the items as they did on their returns as we discussed above in relation to the accuracy-related_penalty for negligence petitioners have failed to establish that the overstatement of deduction items or the understatement of income items that they conceded before or after trial or that we addressed in this opinion resulted from a good_faith reliance on the advice of their tax preparer consequently they have failed to carry their burden of proving that they are not liable for the accuracy-related_penalty for substantial understatements of income for or accordingly we sustain respondent’s determination to the extent the rule computation for and indicates a substantial_understatement of petitioners’ income_tax within the meaning of sec_6662 conclusion we have carefully considered all remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit -- - to reflect the foregoing and the concessions of the parties decision will be entered under rule
